Name: Commission Regulation (EC) No 478/1999 of 4 March 1999 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: prices;  plant product;  agricultural policy
 Date Published: nan

 EN Official Journal of the European Communities5. 3. 1999 L 57/3 COMMISSION REGULATION (EC) No 478/1999 of 4 March 1999 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/ 94 of 21 December 1994 on detailed rules for the applica- tion of the import arrangements for fruit and veget- ables (1), as last amended by Regulation (EC) No 1498/ 98 (2), and in particular Article 4 (1) thereof, Whereas Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multilat- eral trade negotiations, the criteria whereby the Commis- sion fixes the standard values for imports from third countries, in respect of the products and periods stipu- lated in the Annex thereto; Whereas, in compliance with the above criteria, the stand- ard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 5 March 1999. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 4 March 1999. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 337, 24. 12. 1994, p. 66. (2) OJ L 198, 15. 7. 1998, p. 4. EN Official Journal of the European Communities 5. 3. 1999L 57/4 ANNEX to the Commission Regulation of 4 March 1999 establishing the standard import values for determining the entry price of certain fruit and vegetables (EUR/100 kg) CN code Third country code (1) Standard import value 0702 00 00 052 118,1 204 47,2 212 96,1 624 184,0 999 111,3 0707 00 05 052 118,3 068 107,2 999 112,8 0709 10 00 220 297,7 999 297,7 0709 90 70 052 120,5 204 140,9 999 130,7 0805 10 10, 0805 10 30, 0805 10 50 052 48,1 204 39,4 212 47,0 600 53,5 624 49,1 999 47,4 0805 30 10 052 48,2 600 55,9 999 52,1 0808 10 20, 0808 10 50, 0808 10 90 039 80,9 060 36,7 388 138,4 400 80,6 404 88,5 508 99,1 512 98,6 528 100,1 706 107,2 720 94,1 728 74,5 999 90,8 0808 20 50 052 146,9 388 81,1 400 85,6 512 67,4 528 74,0 624 68,1 999 87,2 (1) Country nomenclature as fixed by Commission Regulation (EC) No 2317/97 (OJ L 321, 22. 11. 1997, p. 19). Code 999' stands for of other origin'.